Title: To James Madison from James Anderson (Abstract), 28 June 1805
From: Anderson, James
To: Madison, James


28 June 1805, Cette. “I have already had the honor to write You from Paris, under date of the 3d. Ultimo, by my particular friend Mr Holker, and I now take the liberty to enclose a list [not found] of the American Vessels that have arrived in this port, since the 31st december 1801.
“Your Excellency will perceive, that of Twenty three Vessels belonging to The United States, only one came direct to this port. Twenty arrived from Marseille in Ballast. One from Malaga & one from Leghorn. The fatal necessity of going to Marseille to ride Quarantine, deprives this place of doing business directly with the Citizens of our Country, and gives to Marseille every possible advantage over this little port, which in other respects, is well calculated for Commerce. By an order of this Government, people are now imployed in clearing & deepening the Harbour, which will give facility to the entrance of Vessels. An additional duty on Tonnage has been laid on, to defray the expence, and a Neutral Vessel of three hundred tons, pays fifteen hundred francs, some thing less than three hundred dollars: a scale of proportion observed for those of a larger or smaller dimensio<n>.
“The Republic of Genoa being now united to the French Empire, will give great advantages to that port, and it is thought, at the expence of Marseille. Time will discover, what effects this Union will have upon thi<s> City, and I must candidly confess to You, Si<r,> that to judge from the past & the present prospects, I really doubt if I shall have the power for the first two Years of my residence here, to pay my expences, which I am determined to make as sm<all> as possible.
“I flatter myself that Your Excellency, will pardon the liberty which I now take, in beseeching You to place me under You<r> immediate protection. I am a native Citizen of Charleston, South Carolina, truly attached to the honor and happiness of The United States, and to Our Government; and am pretty well acquainted with Our Minist<er> at Madrid, Mr. Pinckney, and to a great number of other Gentlemen in America. During the Revolutionary War of this Country, I resided at Nantes and at Brest, as Commercial Agent, during the most critical & important period of it, and my Conduct was such as to merit, not only the approbation of Our worthy Minister, Mr. Monroe, but that of Mr. Skipwith, our Country men in general, & The representatives of the People, who were sent to execute the orders of The Committee of Public Safety, in those places. These, Sir, are my pretentions to Your favour. I have lost my fortune but not my Honor, and I promise You, that I will endeavour to fulfil the duties of my Office here, with prudence towards this Government, and with integrity to my Countrymen, until our truly respectable President shall deign to give me, through Your recommendation, an appointment more likely to prove lucrative, than the one which I now enjoy. Havre de Grace, possesses a Consul & a Vice Consul, and I am ignorant if it is the intention of Our Government, to have two Agents at Marseille, Genoa, Naples, & Venice. Should that be the case, I once more beseech You, Sir, to grant me Your friendship and protection, as I have no desire to leave the Mediterranean, which as soon as a genera<l> Peace takes place, will open an abundant source of Commerce to The United States.
“I now beg leave to make to Your Excellency in particular, and to Your friend<s> an Offer of my services in this place, should You or they stand in need of any of the prod<uc>tions of this Country, and it would give me singular pleasure to have the power to be useful in any degree whatever to Mr. Jefferson.
“Agreeable to the instructions whic<h> I have received, You will be, Sir, regular<l>y advised of the arrival and departure of Ou<r> Vessels, with any other information, worthy of Your notice. My letters in future wil<l> not be so long nor so importunate, and <I> beg You to pardon the lenght [sic] of this, whic<h> has been carried farther than what I intended.”
